DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Siepmann (US 3,975,810) or Grove (US 2,227,542) in view of Nadeau et al (US 4,733,051), Iwai (US 5,533,146), and Bong (US 2009/0294426) or Cai et al (US 2008/0230527).
Siepmann shows the method claimed including receiving a generic valve body/housing (2, 3) having an initial first end and an initial second end configuration, a selection of a first end connection (12) and a second end connection (12) that are different than the initial first and second end configurations wherein the first end and 
	Grove also shows the method claimed including receiving a generating valve body (10) having an initial first end configuration and an initial second end configuration (11, 12), a selection of a first end connection and a second end connection (14, 15) forming a flange configuration and an outlet end configuration, adjoin the selected first and second end connections to the respective first and second end configurations of the valve body wherein adjoining is performed by an operation based on an initial bias that includes the selected generic valve body and the end connections, and a welding of a cast or forged base material with a weld connection (19). 
But, neither Siepmann nor Grove shows the computer-implemented method including analyzing and comparing an actual physical result with a predicted result , adjusting the initial bias to account for a variation based on the comparison, and  repeating the weld steps for one or more weld passes until the selected adjoining connection is made. 
Nadeau shows it is known to use a computer-implemented welding process including a processor for setting a set of initial operations to adjoin two pieces that are butt welded forming a weld joint wherein an actual physical of the weld joint is further analyzed and compared with a predetermined value, and an error signal is 
Iwai also shows it is known to use a computer-implemented welding process including a processor to join or weld two adjoining pieces wherein a weld joint/bead (3) is formed having an actual physical result that is then compared with a predetermined reference to determine if the welding joint/bead is acceptable to continue the welding operation wherein the welding operation is repeated as illustrated in Figure 11.  
Bong or Cai shows it is known to weld two adjoining components wherein the welding process is repeated with one or more weld passes to complete the desired welding joint. Bong further shows a microprocessor for controlling each welding operations (para [0046]). 
In view of Nadeau, Iwai, and Bong or Cai, it would have been obvious to one of ordinary skill in the art to adapt Siepmann or Grove with the welding adjoin operation that is performed by a computer-implement process via a microprocessor wherein the adjoining operation is performed by a welding operation wherein the actual or measured welding operations are compared to the predicted or predetermined operations wherein the welding operation is further adjusted or changed to adjusted operations based on the comparison to account for variations/errors between the actual and predicted result so that the welding operation predictably allows adjoining of the first and second end connection to the end configurations of the valve body with more accuracy as the welding process is repeated in the iterative manner with one or more weld passes to complete the desired configuration thereto. 

With respect to claims 4-13, Siepmann or Grove shows the operation that including a welding function including abutting or butt weld end connection, a flanged configuration, the first and second end connections forming the outlet end connection, a flanged valve, and the first and second connection that are shown to be of the same shape. It would also have been obvious to one of ordinary skill in the art to provide the first and second end connections that are different or different shape as a matter of routine experimentations that can be used to couple the flange to differently shaped parts. Grove also shows first and second end connection being a socket weld end that receives the respective first and second end configuration of the valve body. 
With respect to claim 21, Siepmann further shows for using a drill or milling cutter to the valve (2/3) that has been welded which teaches for changing one operation such as from a welding function to another cutting operation. Also see column 5, lines 26-39. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siepmann or Grove in view of Nadeau, Iwai, and Bong or Cai as applied to claims 1, 2, 4-13 and 21 above, and further in view of Schneebeli et al (US 5,233,150) and Rump (US 4,857,693). 
Siepmann or Grove in view of Nadeau, Iwai, and Bong or Cai except for the operating that is performed by a 3-D printer. 
Schneebeli shows it is known to form a three dimensional object by providing incremental successive layers that are welded to form the 3-D object. Schneebeli also 
Rump shows it is known to form a flange having successive layers that are welded to form the flange. 
In view of Schneebeli and Rump, it would have been obvious to one of ordinary skill in the art to adapt Siepmann or Grove, as modified by Nadeau, Iwai, and Bong or Cai, with the 3-D printer or device that is known to form a 3-D object wherein the first and second connections being a three dimension object can be formed and adjoined to the initial first and second end configuration, as an alternative means, that would allow the valve to have a customized body that would meet a particular application desired by the user.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneebeli et al (US 5,233,150) in view of Siepmann (US 3,975,810) or Grove (US 2,227,542), Rump (US 4,857,693), Nadeau et al (US 4,733,051) and Iwai (US 5,533,146), and Bong (US 2009/0294426) or Cai et al (US 2008/0230527). 
Schneebeli shows an apparatus or system of an automated welding process that includes a computer system that would include a processor to process the computer system, a machine equipment as illustrated in Figure that is capable of three dimensional manufacturing wherein the machine equipment is receiving a workpiece (1) where the three dimensional manufacturing can take place. But, Schneebeli does not show the workpiece is a generic valve body having an initial first end configuration and an initial second end configuration where a first end connection and a second end 
Siepmann shows a generic valve body/housing (2, 3) having an initial first end and an initial second end configuration, a selection of a first end connection (12) and a second end connection (12) that are different than the initial first and second end configurations wherein the first end and second end connections are adjoined to the respective first and second end configurations of the valve body forming a flanged valve. Siepmann also shows adjoining that is performed by an operation based on an initial bias includes the selected generic valve body, the end connections, and a welding input/energy that adjoins the abutted first and second connections to the first and second end configurations.  
	Grove also shows a generic valve body (10) having an initial first end configuration and an initial second end configuration (11, 12), a selection of a first end connection and a second end connection (14, 15) adjoined to the respective first and second end configurations of the valve body forming a flanged valve. Grove further shows adjoining that is performed by an operation based on an initial bias that includes the selected generic valve body, the end connections, and a welding of a cast or forged base material with a weld connection (19). 
  	Rump shows it is known to form an end/flange connection to an initial end configuration of a pipe wherein the end/flange connection is joined to the initial end by a three dimensional manufacturing. 
Nadeau shows it is known to use a computer-implemented welding process including a processor for setting a set of initial operations to adjoin two pieces that are 
Iwai also shows it is known to use a computer-implemented welding process including a processor to join or weld two adjoining pieces wherein a weld joint/bead (3) is formed having an actual physical result that is then compared with a predetermined reference to determine if the welding joint/bead is acceptable to continue the welding operation wherein the welding operation is repeated as illustrated in Figure 11.  
Bong or Cai shows it is known to weld two adjoining components wherein the welding process is repeated with one or more weld passes to complete the desired welding joint. Bong further shows a microprocessor for controlling each welding operations (para [0046]). 
In view of Siepmann or Grove, Rump, Nadeau, Iwai, and Bong or Cai, it would have been obvious to one of ordinary skill in the art to adapt Schneebeli with the machine equipment that is capable of receiving a workpiece such as a valve or any other article desired wherein the end configurations of the valve can be modified by a selected first and second end connection as shown by Siepmann or Grove wherein such end connections can be alternatively adjoined or provided to the end configuration via a three dimensional additive manufacturing as evidence by Rump which shows 
	It is also noted that the recitation regarding the valve body is deemed as a material or article that is worked on by the apparatus/system wherein such material or article does not impart or limit the apparatus/system claim. MPEP 2115.
Response to Arguments
Applicant's arguments filed 09/08/2020 have been fully considered but they are not persuasive. 
Regarding Nadeau, Applicant argues that Nadeau simply describes a welding operation in a single pass that that it does not disclose or suggest “adjusting” between welding passes as recited in the claims. It is noted that Nadeau is applied to show it is known in the art that an actual physical weld is compared and analyzed with a desired/predicted result so that the desired welding joint is made, and Nadeau further teaches that welding operations are adjusted or changed to meet the desired welding joint. While Nadeau shows a single pass as the measured welding joint is analyzed with the predetermined/predicted result, the teaching of repeating the welding operations in multiple operations would also have been a matter of obvious welding operations as Bong and Cai show a known welding operation wherein multiple welding passes are 
Thus, the combination of the applied art is deemed proper as being in the same field of endeavor that uses known technique to known/similar devices for improvement to yield the predictable results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SANG Y PAIK/Primary Examiner, Art Unit 3761